     Case 1:21-cr-00001-DKW Document 1 Filed 03/09/20 Page 1 of 6        PageID #: 1




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

SEAN VAN DEMARK #10288
MICAH SMITH
Assistant U.S. Attorneys
United States Attorney's Office
District of Hawaii
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 440-9215
Facsimile: (808) 541-2850

                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      ) MAG. NO. 20-286-WRP
                               )
               Plaintiff,      ) CRIMINAL COMPLAINT
                               )
          vs.                  )
                               )
KHAYLA ALAPAI,                 )
                               )
               Defendant.      )
_______________________________)


                             CRIMINAL COMPLAINT

         I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief.

//

//
Case 1:21-cr-00001-DKW Document 1 Filed 03/09/20 Page 2 of 6               PageID #: 2




                                    Count 1
             Possession of Methamphetam ine with Intent to Distribute
                    (21 U.S.C. §§ 841(a)(l) and 841(b)(l)(A))

      On or about March 5, 2020, within the District of Hawaii, KHA YLA

ALAPAI, the defendant, did knowingly and intentionally possess with intent to

distribute 50 grams or more of methamphetam ine, its salts, isomers, and salts of its

isomers, a Schedule II controlled substance.

      All in violation of Title 21, United States Code, Sections 841(a)(l) and 841

(b)(l)(A).

                                      Count 2
      Possession, Manufacture, or Distribution by Person on Board Aircraft
                   (21 U.S.C. §§ 960(a)(2) and 960(b)(l)(H))

       On or about March 5, 2020, within the District of Hawaii, KHAYLA

ALAPAI, the defendant, did knowingly and intentionally bring or possess on board

a vessel, aircraft, or vehicle, a controlled substance, namely, 50 grams or more of

methamphetam ine, its salts, isomers, and salts of its isomers, a Schedule II

controlled substance.

       All in violation of Title 21, United   S~ates   Code, Sections 960(a)(2) and

960(b )(1 )(H).

II

II

II
 Case 1:21-cr-00001-DKW Document 1 Filed 03/09/20 Page 3 of 6          PageID #: 3




     - I further state that I am a Drug Enforcement Administration (DEA) Special

Agent and that this Complaint is based upon the facts set forth in the attached

"Affidavit in Support of Criminal Complaint", which is attached hereto and

incorporated herein by reference.




      DATED: March Qi, 2020, Honolulu, Hawaii.




Sworn to under oath before me telephonically and attestation acknowledged
pursuant to FRCP 4.l(b)(2)

this~th  day of March,
2020, at Honolulu, Hawaii




Wes Reber Porter
United States Magistrate Judge
District of Hawaii
Case 1:21-cr-00001-DKW Document 1 Filed 03/09/20 Page 4 of 6           PageID #: 4




         AFFIDAVIT IN SUPPOR T OF CRIMIN AL COMPL AINT

      JOSHUA KENT, being duly sworn, deposes and states as follows:

   1. I am a Special Agent with the U.S. Drug Enforcem ent Administration

(DEA) and am currently assigned to the DEA Honolulu Airport Task Force in

Honolulu, HI.

   2. On March 5, 2020, the Honolulu Sheriffs Office, Airport District, relayed

information to the DEA that an individual suspected to be KHAYLA ALAPAI

(ALAPAI ) ran from a small aircraft while the aircraft was taxiing on the runway.

The flight was bound from Oahu to Kauai. During ALAPAI 's flight from the

aircraft, a large quantity of a white crystalline substance fell out from ALAPAI 's

backpack and onto the floorboard of the aircraft.

   3. On that same day, I arrived at Air Service Hawaii in the Airport Operations

Area (AOA) and observed a large quantity of a white crystalline substance, loose

and unpackaged, on the floorboard of the aircraft with tail number N7668B. Based

on my training and experience, the white crystalline substance resembled crystal

methamphetamine. On the floorboard of the aircraft, I also observed an open

Ziploc bag containing suspected crystal methamp hetamine residue and a closed

Ziploc bag containing suspected crystal methamphetamine.

   4. Approximately 335 gross grams of suspected crystal methamphetamine was

seized from the floor of the aircraft. A portion of the aircraft's carpet was removed


                                          4
 Case 1:21-cr-00001-DKW Document 1 Filed 03/09/20 Page 5 of 6            PageID #: 5




and seized due to a significant amount of suspected crystal methamphetamine

residue embedded in the carpet. The substance was field tested by the members of

the DEA and resulted in a presumptive positive for the presence of

methamphetamine.

      5. I spoke with the pilot of the aircraft with tail number ending in 8B, who

positively identified KHAYLA ALAPAI as the individual who ran from the

aircraft. The pilot also said that ALAPAI was the only passenger for that charter .

flight. The pilot provided an invoice of the charter flight of March 5, 2020. The

charter flight was paid via credit card under account holder "Khayla Alapai

Naholoholo". The pilot also stated that ALAPAI later called and requested a

refund since the flight had not taken off.

II

II

II.

II

II

II

II

II

II

                                             5
 Case 1:21-cr-00001-DKW Document 1 Filed 03/09/20 Page 6 of 6             PageID #: 6




                                  CONCLUSION

   6.     Based on the foregoing facts, I respectfully submit that probable cause

exists to believe that KHAYLA _ALAPAI, the defendant, committed the ·

aforementioned offenses.

                                          Respectfully submitted,




                                      ~~---~
                                           Special Agent, DEA




 This Criminal Complaint and Affidavit in support thereof were
  presented to, approved by, and probable to believe that the defendant
  above-named committed the charged crime found to exist by the
                                  __
. undersigned Judicial Officer at10:33 am on  March 9     , 2020.

Sworn to under oath before me telephonically and attestation 'acknowledged
pursuant to FRCP 4.l(b)(2)

this _th
     9   day of March,
2020, at Honolulu, Hawaii



Wes Reber Porter
United States Magistrate Judge
District of Hawaii
                                          .6
